Order entered December 22, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00868-CV

                               DON A. MITCHELL, Appellant

                                               V.

                        FREESE & GOSS, PLLC, ET AL., Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-08251

                                           ORDER
       We GRANT appellant’s December 18, 2015 unopposed second motion for an extension

of time to file a reply brief. Appellant shall file a reply brief by JANUARY 11, 2016.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE